--------------------------------------------------------------------------------

Exhibit 10.15








VERICHIP CORPORATION


2005 FLEXIBLE STOCK PLAN











--------------------------------------------------------------------------------





VERICHIP CORPORATION
2005 FLEXIBLE STOCK PLAN
TABLE OF CONTENTS



     
Page
       
1. NAME AND PURPOSE
   
1.1. Name.
1
 
1.2. Purpose.
1
       
2. DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION
   
2.1. General Definitions.
     
2.1.1. Affiliate.
1
   
2.1.2. Agreement.
1
   
2.1.3. Benefit.
1
   
2.1.4. Board.
1
   
2.1.5. Cash Award.
1
   
2.1.6. Change of Control.
1
   
2.1.7. Code.
2
   
2.1.8. Company.
2
   
2.1.9. Committee.
2
   
2.1.10. Common Stock.
2
   
2.1.11. Director.
2
   
2.1.12. Effective Date.
2
   
2.1.13. Employee.
2
   
2.1.14. Employer.
2
   
2.1.15. Exchange Act.
2
   
2.1.16. Fair Market Value.
2
   
2.1.17. Fiscal Year.
2
   
2.1.18. ISO.
2
   
2.1.19. NQSO.
2
   
2.1.20. Option.
3
   
2.1.21. Other Stock Based Award.
3
   
2.1.22. Parent.
3
   
2.1.23. Participant.
3
   
2.1.24. Performance Based Compensation.
3
   
2.1.25. Performance Share.
3
   
2.1.26. Plan.
3
   
2.1.27. Reload Option.
3
   
2.1.28. Restricted Stock.
3
   
2.1.29. Rule 16b-3.
3
   
2.1.30. SEC.
3
   
2.1.31. Share.
3
   
2.1.32. SAR.
3
   
2.1.33. Subsidiary.
3
 
2.2. Other Definitions.
4
 
2.3. Conflicts.
4
       
3. COMMON STOCK
   
3.1. Number of Shares.
4
 
3.2. Reusage.
4





--------------------------------------------------------------------------------







 
3.3. Adjustments.
4
     
4. ELIGIBILITY
   
4.1. Determined By Committee.
4
     
5. ADMINISTRATION
   
5.1. Committee.
4
 
5.2. Authority.
5
 
5.3. Delegation.
5
 
5.4. Determination.
5
     
6. AMENDMENT
   
6.1. Power of Board.
5
 
6.2. Limitation.
5
     
7. TERM AND TERMINATION
   
7.1. Term.
6
 
7.2. Termination.
6
     
8. MODIFICATION OR TERMINATION OF BENEFITS
   
8.1. General.
6
 
8.2. Committee’s Right.
6
 
8.3. Compliance with Applicable Laws.
6
     
9. CHANGE OF CONTROL
   
9.1. Vesting and Payment.
6
 
9.2. Other Action.
6
     
10. AGREEMENTS AND CERTAIN BENEFITS
   
10.1. Grant Evidenced by Agreement.
7
 
10.2. Provisions of Agreement.
7
 
10.3. Transferability.
7
     
11. REPLACEMENT AND TANDEM AWARDS
   
11.1. Replacement.
7
 
11.2. Tandem Awards.
7
     
12. PAYMENT, DIVIDENDS AND WITHHOLDING
   
12.1. Payment.
7
 
12.2. Dividend Equivalents.
7




--------------------------------------------------------------------------------


 



 
12.3. Withholding.
8
     
13. OPTIONS
   
13.1. Types of Options.
8
 
13.2. Grant of ISOs and Option Price.
8
 
13.3. Other Requirements for ISOs.
8
 
13.4. NQSOs.
8
 
13.5. Determination by Committee.
8
     
14. SARS
   
14.1. Grant and Payment.
8
 
14.2. Grant of Tandem Award.
8
 
14.3. ISO Tandem Award.
8
 
14.4. Payment of Award.
8
     
15. ANNUAL LIMITATIONS
   
15.1. Limitation on Options and SARs.
8
 
15.2. Limitation on Performance Shares.
8
 
15.3. Computations.
9
     
16. RESTRICTED STOCK AND PERFORMANCE SHARES
   
16.1. Restricted Stock.
9
 
16.2. Cost of Restricted Stock.
9
 
16.3. Non-Transferability.
9
 
16.4. Performance Shares.
9
 
16.5. Grant.
9
     
17. CASH AWARDS
   
17.1. Grant.
9
 
17.2. Annual Limits.
9
 
17.3. Restrictions.
10
     
18. OTHER STOCK BASED AWARDS AND OTHER BENEFITS
   
18.1. Other Stock Based Awards.
10
 
18.2. Other Benefits.
10
     
19. MISCELLANEOUS PROVISIONS
   
19.1. Underscored References.
10
 
19.2. Number and Gender.
10
 
19.3. Unfunded Status of Plan.
10
 
19.4. Termination of Employment.
10
 
19.5. Designation of Beneficiary.
11
 
19.6. Governing Law.
11
 
19.7. Purchase for Investment.
11

--------------------------------------------------------------------------------




 
 
19.8. No Employment Contract.
11
 
19.9. No Effect on Other Benefits.
11
 
19.10. Limitation on Exercise.
11











 


--------------------------------------------------------------------------------





VERICHIP CORPORATION
2005 FLEXIBLE STOCK PLAN
 
1. NAME AND PURPOSE
1.1 Name.
 
The name of this Plan is the “VeriChip Corporation 2005 Flexible Stock Plan.”
 
1.2 Purpose.
 
The Company has established this Plan to attract, retain, motivate and reward
Employees and Directors and to encourage ownership of the Company’s Common Stock
by them. The Company also intends in appropriate circumstances to grant awards
of its common stock in lieu of cash compensation pursuant to the mutual
agreement of the Participant and the Company.
 
2. DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION
2.1 General Definitions.
 
The following words and phrases, when used in the Plan, unless otherwise
specifically defined or unless the context clearly otherwise requires, shall
have the following respective meanings:
 
2.1.1 Affiliate.
 
A Parent or Subsidiary of the Company.
 
2.1.2 Agreement.
 
The document which evidences the grant of any Benefit under the Plan and which
sets forth the Benefit and the terms, conditions and provisions of, and
restrictions relating to, such Benefit.
 
2.1.3 Benefit.
 
Any benefit granted to a Participant under the Plan.
 
2.1.4 Board.
 
The Board of Directors of the Company.
 
 
2.1.5 Cash Award.
 
A Benefit payable in the form of cash.
 
 
2.1.6 Change of Control.
 
If any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities; upon the first purchase of the Common
Stock pursuant to a tender or exchange offer (other than a tender or exchange
offer made by the Company); upon the approval by the Company’s stockholders of a
merger or consolidation, a sale or disposition of all or substantially all of
the Company’s assets or a plan of liquidation or dissolution of the Company; or
if during an period of two consecutive years, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election or nomination for the election by the
Company’s stockholders of each new director was approved by a vote of at least
2/3 of the Board then still in office who were members of the Board at the
beginning of the period. Notwithstanding the foregoing, a Change in Control
shall not be deemed to occur if the Company either merges or consolidates with
or into another company or sells or disposes of all or substantially all of its
assets to another company, if such merger, consolidation, sale or disposition is
in connection with a corporate restructuring wherein the stockholders of the
Company immediately before such merger, consolidation, sale or disposition own,
directly or indirectly, immediately following such merger, consolidation, sale
or disposition of at least 80% of the combined voting power of all outstanding
classes of securities of the company resulting from such merger or
consolidation, or
 


1


--------------------------------------------------------------------------------




to which the Company sells or disposes of its assets, in substantially the same
proportion as their ownership in the Company immediately before such merger,
consolidation, sale or disposition.
 
2.1.7 Code.
 
The Internal Revenue Code of 1986, as amended. Any reference to the Code
includes the regulations promulgated pursuant to the Code.
 
2.1.8 Company.
 
VeriChip Corporation.
 
2.1.9 Committee.
 
The Committee described in Section 5.1.
 
2.1.10 Common Stock.
 
The Company’s common stock which presently has a par value of $.001 per Share.
 
2.1.11 Director.
 
A member of the Board or a member of the Board of Directors of an Affiliate.
 
2.1.12 Effective Date.
 
The date that the Plan is approved by the shareholders of the Company (or the
shareholders of the Company’s Parent, if none of the common shares of the
Company are publicly traded), which must occur within one year before or after
approval by the Board. Any grants of Benefits prior to such approval shall be
void if such approval is not obtained.
 
2.1.13 Employee.
 
Any person employed by the Employer.
 
2.1.14 Employer.
 
The Company and all Affiliates.
 
2.1.15 Exchange Act.
 
The Securities Exchange Act of 1934, as amended.
 
2.1.16 Fair Market Value.
 
The last sale price, regular way, or, in case no such sale takes place on such
date, the average of the closing bid and asked prices, regular way, of the
Shares, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
New York Stock Exchange, Inc. (the “NYSE”) or, if the Shares are not listed or
admitted to trading on the NYSE, as reported in the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Shares are listed or admitted to
trading or, if the Shares are not listed or admitted to trading on any national
securities exchange, the last quoted sale price on such date or, if not so
quoted, the average of the high bid and low asked prices in the over-the-counter
market on such date, as reported by the National Association of Securities
Dealers, Inc. Automated Quotations System or such other system then in use, or,
if on any such date the Shares are not quoted by any such organization, the
average of the closing bid and asked prices on such date as furnished by a
professional market maker making a market in the Shares selected by the
Committee. If the Shares are not publicly held or so listed or publicly traded,
the determination of the Fair Market Value per Share shall be made in good faith
by the Committee.
 
2.1.17 Fiscal Year.
 
The taxable year of the Company which is the calendar year.
 
2.1.18 ISO.
 
An Incentive Stock Option as defined in Section 422 of the Code.
 
2.1.19 NQSO.
 
A non-qualified stock Option, which is an Option that does not qualify as an
ISO.
 


2


--------------------------------------------------------------------------------




2.1.20 Option.
 
An option to purchase Shares granted under the Plan.
 
2.1.21 Other Stock Based Award.
 
An award under Section 3.1 that is valued in whole or in part by reference to,
or is otherwise based on, Common Stock.
 
2.1.22 Parent.
 
Any corporation (other than the Company or a Subsidiary) in an unbroken chain of
corporations ending with the Company, if, at the time of the grant of an Option
or other Benefit, each of the corporations (other than the Company) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
 
2.1.23 Participant.
 
An individual who is granted a Benefit under the Plan. Benefits may be granted
only to Employees, members of the Board, (including former Employees and former
members of the Board if in connection with their separation from the Company),
employees and owners of entities which are not Affiliates but which have a
direct or indirect ownership interest in an Employer or in which an Employer has
a direct or indirect ownership interest, individuals who, and employees and
owners of entities which, are customers and suppliers of an Employer,
individuals who, and employees and owners of entities which, render services to
an Employer, and individuals who, and employees and owners of entities, which
have ownership or business affiliations with any individual or entity previously
described.
 
2.1.24 Performance Based Compensation.
 
Compensation which meets the requirements of Section 162(m)(4)(C) of the Code.
 
2.1.25 Performance Share.
 
A Share awarded to a Participant under Section 16.4of the Plan.
 
2.1.26 Plan.
 
The VeriChip Corporation 2005 Flexible Stock Plan and all amendments and
supplements to it.
 
2.1.27 Reload Option.
 
An Option to purchase the number of Shares used by a Participant to exercise an
Option and to satisfy any withholding requirement incident to the exercise of
such Option.
 
2.1.28 Restricted Stock.
 
Shares issued under Section 16.1 of the Plan.
 
2.1.29 Rule 16b-3.
 
Rule 16b-3 promulgated by the SEC, as amended, or any successor rule in effect
from time to time.
 
2.1.30 SEC.
 
The Securities and Exchange Commission.
 
2.1.31 Share.
 
A share of Common Stock.
 
2.1.32 SAR.
 
A stock appreciation right, which is the right to receive an amount equal to the
appreciation, if any, in the Fair Market Value of a Share from the date of the
grant of the right to the date of its payment.
 
2.1.33 Subsidiary.
 
Any corporation, other than the Company, in an unbroken chain of corporations
beginning with the Company if, at the time of grant of an Option or other
Benefit, each of the corporations, other than the last corporation in the
unbroken chain, owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
 


3


--------------------------------------------------------------------------------




 
2.2 Other Definitions.
In addition to the above definitions, certain words and phrases used in the Plan
and any Agreement may be defined in other portions of the Plan or in such
Agreement.
 
2.3 Conflicts.
 
In the case of any conflict in the terms of the Plan relating to a Benefit, the
provisions in the section of the Plan which specifically grants such Benefit
shall control those in a different section. In the case of any conflict between
the terms of the Plan relating to a Benefit and the terms of an Agreement
relating to a Benefit, the terms of the Plan shall control.
 
3. COMMON STOCK
3.1 Number of Shares.
 
The number of Shares which may be issued or sold or for which Options, SARs or
Performance Shares may be granted under the Plan shall be 1,250,000. Such Shares
may be authorized but unissued Shares, Shares held in the treasury, or both. The
full number of Shares available may be used for any type of Option or other
Benefit.
 
3.2 Reusage.
 
If an Option or SAR expires or is terminated, surrendered, or canceled without
having been fully exercised, if Restricted Shares or Performance Shares are
forfeited, or if any other grant results in any Shares not being issued, the
Shares covered by such Option or SAR, grant of Restricted Shares, Performance
Shares or other grant, as the case may be, shall again be available for use
under the Plan. Any Shares which are used as full or partial payment to the
Company upon exercise of an Option or for any other Benefit that requires a
payment to the Company shall be available for purposes of the Plan.
 
3.3 Adjustments.
 
If there is any change in the Common Stock of the Company by reason of any stock
dividend, spin-off, split-up, spin-out, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares, or otherwise, the number of
SARs and number and class of shares available for Options and grants of
Restricted Stock, Performance Shares and Other Stock Based Awards and the number
of Shares subject to outstanding Options, SARs, grants of Restricted Stock which
are not vested, grants of Performance Shares which are not vested, and Other
Stock Based Awards, and the price thereof, as applicable, may be appropriately
adjusted by the Committee.
 
4. ELIGIBILITY
4.1 Determined By Committee.
 
The Participants and the Benefits they receive under the Plan shall be
determined solely by the Committee. In making its determinations, the Committee
shall consider past, present and expected future contributions of Participants
and potential Participants to the Employer, including, without limitation, the
performance of, or the refraining from the performance of, services. Unless
specifically provided otherwise herein, all determinations of the Committee in
connection with the Plan or an Agreement shall be made in its sole discretion.
 
5. ADMINISTRATION
5.1 Committee.
 
The Plan shall be administered by the Committee. The Committee shall consist of
the “outside directors” of the Board, unless the Board appoints a Committee of
two or more but less than all of the Board all of whom are “outside directors”
as defined in Section 162(m) of the Code. The Committee shall use its best
efforts to grant Options, SARs, Restricted Stock, Performance Shares, Cash
Awards and Other Stock Based Awards under this Plan to an Employee which will
qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code, except where the Committee deems that the Company’s interests when
viewed broadly will be better served by a grant which is free of the conditions
required to so qualify any such grant for purposes of Section 162(m) of the
Code.
 
If the Committee does not include the entire Board, it shall serve at the
pleasure of the Board, which may from time to time appoint members in
substitution for members previously appointed and fill vacancies, however
caused, in the Committee. The Committee may select one of its members as its
Chairman and shall hold its meetings at such times and places as it may
determine. A majority of its members shall constitute a quorum. All
determinations of the Committee made at a meeting at which a quorum is present
shall be made by a majority of its members present
 


4


--------------------------------------------------------------------------------




at the meeting. Any decision or determination reduced to writing and signed by a
majority of the members shall be fully as effective as if it had been made by a
majority vote at a meeting duly called and held.
 
5.2 Authority.
 
Subject to the terms of the Plan, the Committee shall have discretionary
authority to:
 
(a) determine the individuals to whom Benefits are granted, the type and amounts
of Benefits to be granted and the date of issuance and duration of all such
grants;
 
(b) determine the terms, conditions and provisions of, and restrictions relating
to, each Benefit granted;
 
(c) interpret and construe the Plan and all Agreements;
 
(d) prescribe, amend and rescind rules and regulations relating to the Plan;
 
(e) determine the content and form of all Agreements;
 
(f) determine all questions relating to Benefits under the Plan;
 
(g) maintain accounts, records and ledgers relating to Benefits;
 
(h) maintain records concerning its decisions and proceedings;
 
(i) employ agents, attorneys, accountants or other persons for such purposes as
the Committee considers necessary or desirable;
 
(j) take, at any time, any action required or permitted by Section 9.1 or
9.2(a), respectively, irrespective of whether any Change of Control has occurred
or is imminent;
 
(k) determine, except to the extent otherwise provided in the Plan, whether and
the extent to which Benefits under the Plan will be structured to conform to the
requirements applicable to Performance-Based Compensation, and to take such
action, establish such procedures, and impose such restrictions at the time such
Benefits are granted as the Committee determines to be necessary or appropriate
to conform to such requirements; and
 
(l) do and perform all acts which it may deem necessary or appropriate for the
administration of the Plan and carry out the purposes of the Plan.
 
5.3 Delegation.
 
Except as required by Rule 16b-3 with respect to grants of Options, Stock
Appreciation Awards, Performance Shares, Other Stock Based Awards, or other
Benefits to individuals who are subject to Section 16b-3of the Exchange Act or
as otherwise required for compliance with Rule 16b-3 or other applicable law,
the Committee may delegate all or any part of its authority under the Plan to
any Employee, Employees or committee.
 
5.4 Determination.
 
All determinations of the Committee shall be final.
 
6. AMENDMENT
6.1 Power of Board.
 
Except as hereinafter provided, the Board shall have the sole right and power to
amend the Plan at any time and from time to time.
 
6.2 Limitation.
 
The Board may not amend the Plan, without approval of the shareholders of the
Company:
 
(a) in a manner which would cause Options which are intended to qualify as ISOs
to fail to qualify;
 
(b) in a manner which would cause the Plan to fail to meet the requirements of
Rule 16b-3; or
 
(c) in a manner which would violate applicable law.
 


5


--------------------------------------------------------------------------------




7. TERM AND TERMINATION
7.1 Term.
 
The Plan shall commence as of the Effective Date and, subject to the terms of
the Plan, including those requiring approval by the shareholders of the Company
and those limiting the period over which ISOs or any other Benefits may be
granted, shall continue in full force and effect until terminated.
 
7.2 Termination.
 
The Plan may be terminated at any time by the Board.
 
8. MODIFICATION OR TERMINATION OF BENEFITS
8.1 General.
 
Subject to the provisions of Section 8.2, the amendment or termination of the
Plan shall not adversely affect a Participant’s right to any Benefit granted
prior to such amendment or termination.
 
8.2 Committee’s Right.
 
Any Benefit granted may be converted, modified, forfeited or canceled, in whole
or in part, by the Committee if and to the extent permitted in the Plan or
applicable Agreement or with the consent of the Participant to whom such Benefit
was granted. Except as may be provided in an Agreement, the Committee may, in
its sole discretion, in whole or in part, waive any restrictions or conditions
applicable to, or accelerate the vesting of, any Benefit.
 
8.3 Compliance with Applicable Laws.
 
The Plan shall be administered and interpreted in accordance with applicable
federal tax laws, including Section 409A of the Code, and the regulations
promulgated thereunder.
 
9. CHANGE OF CONTROL
9.1 Vesting and Payment.
 
In the event of a Change of Control:
 
(a) all outstanding Options shall become fully exercisable, except to the extent
that the right to exercise the Option is subject to restrictions established in
connection with an SAR that is issued in tandem with the Option;
 
(b) all outstanding SARs shall become immediately payable, except to the extent
that the right to exercise the SAR is subject to restrictions established in
connection with an Option that is issued in tandem with the SAR;
 
(c) all Shares of Restricted Stock shall become fully vested;
 
(d) all Performance Shares shall be deemed to be fully earned and shall be paid
out in such manner as determined by the Committee; and
 
(e) all Cash Awards, Other Stock Based Awards and other Benefits shall become
fully vested and/or earned and paid out in such manner as determined by the
Committee.
 
9.2 Other Action.
 
In the event of a Change of Control, the Committee, in its sole discretion, may,
in addition to the provisions of Section 9.1 above and to the extent not
inconsistent therewith:
 
(a) provide for the purchase of any Benefit for an amount of cash equal to the
amount which could have been attained upon the exercise or realization of such
Benefit had such Benefit been currently exercisable or payable;
 
(b) make such adjustment to the Benefits then outstanding as the Committee deems
appropriate to reflect such transaction or change; and/or
 
(c) cause the Benefits then outstanding to be assumed, or new Benefits
substituted therefor, by the surviving corporation in such change.
 


6


--------------------------------------------------------------------------------




10. AGREEMENTS AND CERTAIN BENEFITS
10.1 Grant Evidenced by Agreement.
 
The grant of any Benefit under the Plan may be evidenced by an Agreement which
shall describe the specific Benefit granted and the terms and conditions of the
Benefit. The granting of any Benefit shall be subject to, and conditioned upon,
the recipient’s execution of any Agreement required by the Committee. Except as
otherwise provided in an Agreement, all capitalized terms used in the Agreement
shall have the same meaning as in the Plan, and the Agreement shall be subject
to all of the terms of the Plan.
 
10.2 Provisions of Agreement.
 
Each Agreement shall contain such provisions that the Committee shall determine
to be necessary, desirable and appropriate for the Benefit granted which may
include, but not necessarily be limited to, the following with respect to any
Benefit: description of the type of Benefit; the Benefit’s duration; its
transferability; if an Option, the exercise price, the exercise period and the
person or persons who may exercise the Option; the effect upon such Benefit of
the Participant’s death, disability, changes of duties or termination of
employment; the Benefit’s conditions; when, if, and how any Benefit may be
forfeited, converted into another Benefit, modified, exchanged for another
Benefit, or replaced; and the restrictions on any Shares purchased or granted
under the Plan.
 
10.3 Transferability.
 
Unless otherwise specified in an Agreement or permitted by the Committee, each
Benefit granted shall be not transferable other than by will or the laws of
descent and distribution and shall be exercisable during a Participant’s
lifetime only by him.
 
11. REPLACEMENT AND TANDEM AWARDS
11.1 Replacement.
 
The Committee may permit a Participant to elect to surrender a Benefit in
exchange for a new Benefit.
 
11.2 Tandem Awards.
 
Awards may be granted by the Committee in tandem. However, no Benefit may be
granted in tandem with an ISO except SARs.
 
12. PAYMENT, DIVIDENDS AND WITHHOLDING
12.1 Payment.
 
Upon the exercise of an Option or in the case of any other Benefit that requires
a payment by a Participant to the Company, the amount due the Company is to be
paid:
 

 
(a)
in cash, including by means of a so-called “cashless exercise” of an Option;

 

 
(b)
by the surrender of all or part of a Benefit (including the Benefit being
exercised);

 

 
(c)
by the tender to the Company of Shares owned by the optionee and registered in
his name having a Fair Market Value equal to the amount due to the Company;

 

 
(d)
in other property, rights and credits deemed acceptable by the Committee,
including the Participant’s promissory note; or

 

 
(e)
by any combination of the payment methods specified in (a), (b), (c) and (d)
above.

 
Notwithstanding, the foregoing, any method of payment other than (a) may be used
only with the consent of the Committee or if and to the extent so provided in an
Agreement. The proceeds of the sale of Shares purchased pursuant to an Option
and any payment to the Company for other Benefits shall be added to the general
funds of the Company or to the Shares held in treasury, as the case may be, and
used for the corporate purposes of the Company as the Board shall determine.
 
12.2 Dividend Equivalents.
 
Grants of Benefits in Shares or Share equivalents may include dividend
equivalent payments or dividend credit rights.
 


7


--------------------------------------------------------------------------------


 
12.3 Withholding.
 
The Company may, at the time any distribution is made under the Plan, whether in
cash or in Shares, or at the time any Option is exercised, withhold from such
distribution or Shares issuable upon the exercise of an Option, any amount
necessary to satisfy federal, state and local income and/or other tax
withholding requirements with respect to such distribution or exercise of such
Options. The Committee or the Company may require a participant to tender to the
Company cash and/or Shares in the amount necessary to comply with any such
withholding requirements.
 
13. OPTIONS
13.1 Types of Options.
 
It is intended that both ISOs and NQSOs, which may be Reload Options, may be
granted by the Committee under the Plan.
 
13.2 Grant of ISOs and Option Price.
 
Each ISO must be granted to an Employee and granted within ten years from the
earlier of the date of adoption by the Board or the Effective Date. The purchase
price for Shares under any ISO shall be no less than the Fair Market Value of
the Shares at the time the Option is granted.
 
13.3 Other Requirements for ISOs.
 
The terms of each Option which is intended to qualify as an ISO shall meet all
requirements of Section 422 of the Code.
 
13.4 NQSOs.
 
The terms of each NQSO shall provide that such Option will not be treated as an
ISO. The purchase price for Shares under any NQSO shall be no less than 100% of
the Fair Market Value of the Shares at the time the Option is granted.
 
13.5 Determination by Committee.
 
Except as otherwise provided in Section 13.1 through Section13.4, the terms of
all Options shall be determined by the Committee.
 
14. SARS
14.1 Grant and Payment.
 
The Committee may grant SARs. Upon electing to receive payment of a SAR, a
Participant shall receive payment in Shares.
 
14.2 Grant of Tandem Award.
 
The Committee may grant SARs in tandem with an Option, in which case: the
exercise of the Option shall cause a correlative reduction in SARs standing to a
Participant’s credit which were granted in tandem with the Option; and the
payment of SARs shall cause a correlative reduction of the Shares under such
Option.
 
14.3 ISO Tandem Award.
 
When SARs are granted in tandem with an ISO, the SARs shall have such terms and
conditions as shall be required for the ISO to qualify as an ISO.
 
14.4 Payment of Award.
 
SARs shall be paid by the Company to a Participant, to the extent payment is
elected by the Participant (and is otherwise due and payable), as soon as
practicable after the date on which such election is made.
 
15. ANNUAL LIMITATIONS
15.1 Limitation on Options and SARs.
 
The number of (a) Shares covered by Options where the purchase price is no less
than the Fair Market Value of the Shares on the date of grant plus (b) SARs
which may be granted to any Participant in any Fiscal Year shall not exceed
1,000,000.
 
15.2 Limitation on Performance Shares
 
The number of Shares covered by Performance Shares in any Fiscal Year shall not
exceed 500,000.
 


8


--------------------------------------------------------------------------------


 
15.3 Computations.
 
For purposes of Section 15.1, Shares covered by an Option that is canceled shall
count against the maximum, and, if the exercise price under an Option is
reduced, the transaction shall be treated as a cancellation of the Option and a
grant of a new Option; and SARs covered by a grant of SARs that is canceled
shall count against the maximum; and, if the Fair Market Value of a Share on
which the appreciation under a grant of SARs will be calculated is reduced, the
transaction will be treated as a cancellation of the SARs and the grant of a new
grant of SARs.
 
16. RESTRICTED STOCK AND PERFORMANCE SHARES
16.1 Restricted Stock.
 
The Committee may grant Benefits in Shares available under Section 3.1 of the
Plan as Restricted Stock. Shares of Restricted Stock shall be issued and
delivered at the time of the grant or as otherwise determined by the Committee,
but shall be subject to forfeiture until provided otherwise in the applicable
Agreement or the Plan. Each certificate representing Shares of Restricted Stock
shall bear a legend referring to the Plan and the risk of forfeiture of the
Shares and stating that such Shares are nontransferable until all restrictions
have been satisfied and the legend has been removed. At the discretion of the
Committee, the grantee may or may not be entitled to full voting and dividend
rights with respect to all shares of Restricted Stock from the date of grant.
 
16.2 Cost of Restricted Stock.
 
Unless otherwise determined by the Committee, grants of Shares of Restricted
Stock shall be made at a per Share cost to the Participant equal to par value.
 
16.3 Non-Transferability.
 
Shares of Restricted Stock shall not be transferable until after the removal of
the legend with respect to such Shares.
 
16.4 Performance Shares.
 
Performance Shares are the right of an individual to whom a grant of such Shares
is made to receive Shares or cash equal to the Fair Market Value of such Shares
at a future date in accordance with the terms and conditions of such grant. The
terms and conditions shall be determined by the Committee, in its sole
discretion, but generally are expected to be based substantially upon the
attainment of targeted profit and/or performance objectives. The Committee shall
determine the performance targets which will be applied with respect to each
grant of Performance Shares at the time of grant, but in no event later than 90
days after the beginning of the period of service to which the performance
targets relate. The performance criteria applicable to Performance Shares will
be one or more of the following: (1) stock price; (2) average annual growth in
earnings per share; (3) increase in shareholder value; (4) earnings per share;
(5) net income; (6) return on assets; (7) return on shareholders’ equity; (8)
increase in cash flow; (9) operating profit or operating margins; (10) revenue
growth of the Company; and (11) operating expenses. Each performance target
applicable to a Performance Share award and the deadline for satisfying each
such target shall be stated in the Agreement between the Company and the
Employee. The Committee must certify in writing that each such target has been
satisfied before the Performance Shares award becomes effective.
 
16.5 Grant.
 
The Committee may grant an award of Performance Shares. The number of
Performance Shares and the terms and conditions of the grant shall be set forth
in the applicable Agreement.
 
17. CASH AWARDS
17.1 Grant.
 
The Committee may grant Cash Awards at such times and (subject to Section 17..2)
in such amounts as it deems appropriate.
 
17.2 Annual Limits.
 
The amount of any Cash Award in any Fiscal Year to any Participant shall not
exceed the greater of $100,000 or 100% of his cash compensation (excluding any
Cash Award under this Section 17.2) for such Fiscal Year.
 


9


--------------------------------------------------------------------------------


 
17.3 Restrictions.
 
Cash Awards may be subject or not subject to conditions (such as an investment
requirement), restricted or nonrestricted, vested or subject to forfeiture and
may be payable currently or in the future or both. The Committee may make grants
of Cash Awards that are intended to be Performance Based Compensation and grants
of Cash Awards that are not intended to be Performance Based Compensation.
 
The Committee shall determine the performance targets which will be applied with
respect to each grant of Cash Awards that are intended to be Performance Based
Compensation at the time of grant, but in no event later than 90 days after the
beginning of the period of service to which the performance targets relate. The
performance criteria applicable to Performance Based Compensation awards will be
one or more of the following: (1) stock price; (2) average annual growth in
earnings per share; (3) increase in shareholder value; (4) earnings per share;
(5) net income; (6) return on assets; (7) return on shareholders’ equity; (8)
increase in cash flow; (9) operating profit or operating margins; (10) revenue
growth of the Company; and (11) operating expenses. Each performance target
applicable to a Cash Award intended to be Performance Based Compensation and the
deadline for satisfying each such target shall be stated in the Agreement
between the Company and the Employee. The Committee must certify in writing that
each such target has been satisfied before the Performance Based Compensation
award is paid.
 
18. OTHER STOCK BASED AWARDS AND OTHER BENEFITS
18.1 Other Stock Based Awards.
 
The Committee shall have the right to grant Other Stock Based Awards which may
include, without limitation, the grant of Shares based on certain conditions,
the payment of cash based on the performance of the Common Stock, and the grant
of securities convertible into Shares.
 
18.2 Other Benefits.
 
The Committee shall have the right to provide types of Benefits under the Plan
in addition to those specifically listed, if the Committee believes that such
Benefits would further the purposes for which the Plan was established.
 
19. MISCELLANEOUS PROVISIONS
19.1 Underscored References.
 
The underscored references contained in the Plan are included only for
convenience, and they shall not be construed as a part of the Plan or in any
respect affecting or modifying its provisions.
 
19.2 Number and Gender.
 
The masculine and neuter, wherever used in the Plan, shall refer to either the
masculine, neuter or feminine; and, unless the context otherwise requires, the
singular shall include the plural and the plural the singular.
 
19.3 Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments or deliveries of Shares not yet made
to a Participant by the Company, nothing contained herein shall give any rights
that are greater than those of a general creditor of the Company. The Committee
may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Shares or payments hereunder
consistent with the foregoing.
 
19.4 Termination of Employment.
 
If the employment of a Participant by the Company terminates for any reason,
except as otherwise provided in an Agreement, all unexercised, deferred, and
unpaid Benefits may be exercisable or paid only in accordance with rules
established by the Committee, provided however if a Participant is an Employee
and he or she is “Terminated for Cause”, as defined herein below, or violates
any of the terms of their employment after they have become vested in ant of
their rights herein, the Participant’s full interest in such rights shall
terminate on the date of such termination of employment and all rights
thereunder shall cease. Whether a Participant’s employment is Terminated for
Cause shall be determined by the Board. Cause shall include, but not be limited
to gross negligence, willful misconduct, flagrant or repeated violations of the
Employer’s policies, rules or ethics, a material breach by the Participant of
any employment agreement between the Participant and the Employer, intoxication,
substance abuse, sexual or other unlawful harassment, disclosure of confidential
or proprietary information, engaging in a business competitive with the
Employer, or dishonest, illegal or immoral conduct.
 


10


--------------------------------------------------------------------------------


 
19.5 Designation of Beneficiary.
 
A Participant may file with the Committee a written designation of a beneficiary
or beneficiaries (subject to such limitations as to the classes and number of
beneficiaries and contingent beneficiaries as the Committee may from time to
time prescribe) to exercise, in the event of the death of the Participant, an
Option, or to receive, in such event, any Benefits. The Committee reserves the
right to review and approve beneficiary designations. A Participant may from
time to time revoke or change any such designation of beneficiary and any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
shall be in doubt as to the right of any such beneficiary to exercise any Option
or to receive any Benefit, the Committee may determine to recognize only an
exercise by the legal representative of the recipient, in which case the
Company, the Committee and the members thereof shall not be under any further
liability to anyone.
 
19.6 Governing Law.
 
This Plan shall be construed and administered in accordance with the laws of the
State of Delaware, without regard to any applicable conflicts of law. By
accepting an Option, the Employee irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of Florida or of
the United States of America, in each case located in Palm Beach County,
Florida, for any litigation arising out of or relating to this Plan (and agrees
not to commence any litigation relating thereto except in such courts). The
Employee also irrevocably and unconditionally waives any objection to the laying
of venue of any litigation arising out of or related to the Option or this Plan
in the courts of the State of Florida or of the United States of America, in
each case located in Palm Beach County, Florida, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such litigation brought in any such court has been brought in an
inconvenient forum.
 
19.7 Purchase for Investment.
 
The Committee may require each person purchasing Shares pursuant to an Option or
other award under the Plan to represent to and agree with the Company in writing
that such person is acquiring the Shares for investment and without a view to
distribution or resale. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
All certificates for Shares delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under all applicable laws, rules and regulations, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
references to such restrictions.
 
19.8 No Employment Contract.
 
Neither the adoption of the Plan nor any Benefit granted hereunder shall confer
upon any Employee any right to continued employment nor shall the Plan or any
Benefit interfere in any way with the right of the Employer to terminate the
employment of any of its Employees at any time.
 
19.9 No Effect on Other Benefits.
 
The receipt of Benefits under the Plan shall have no effect on any benefits to
which a Participant may be entitled from the Employer, under another plan or
otherwise, or preclude a Participant from receiving any such benefits.
 
19.10 Limitation on Exercise
 
Notwithstanding anything herein or in the stock option award, no holder of an
Option may exercise such Option if the Company’s common stock is not then traded
publicly on the bulletin board or on a stock exchange or stock market, except:
(i) in connection with a sale of all or part of the Company’s common stock, or
(ii) within two months prior to the expiration of the Option as provided in the
stock option award (or as may be extended by the Committee).
 




11
 